BATCHELDER, J.,
dissenting: The public employee labor relations board (PELRB) is invested by the legislature with authority to define the terms of the chapter that created it, RSA chapter 273-A (1987). Appeal of AFL-CIO Local 298, 121 N.H. 944, 947, 437 A.2d 260, 262 (1987). As the majority notes, the PELRB’s findings, upon all questions of fact, are “deemed to be prima facie lawful and reasonable; and the order or decision appealed from shall not be set aside or vacated except for errors of law, unless the court is satisfied, by a clear preponderance of the evidence before it, that such order is unjust or unreasonable.” RSA 541:13 (1974).
A “cost item” is “any benefit acquired through collective bargaining whose implementation requires an appropriation by the legisla*731tive body of the public employer.” RSA 273-A:l, IV (1987) (emphasis added). Because the money to fund the benefits in the collective bargaining agreement (CBA) had already been authorized, no appropriation was required. Consequently, the monetary provisions of the CBA, on the facts of this case, were not “cost items.”
The PELRB’s ruling that “no ‘cost item’ was precipitated; therefore, submission for approval and rejection by the City Council on December 2, 1991 was both unnecessary and inappropriate,” finds adequate support in the record and is in keeping with the spirit of the law. Under the circumstances presented, the PELRB’s decision was neither unjust nor unreasonable. I would affirm its decision.
Brock, C.J., joins in the dissent.